            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 Bahia Amawi,                                         §
                        Plaintiff,                    §
                                                      §
 v.                                                   §        Civil Action No. 1:18-CV-1091-RP
                                                      §
 Pflugerville Independent School District; and        §
 Ken Paxton, in his official capacity as              §
 Attorney General of Texas                            §
                     Defendants.                      §

                       DEFENDANT KEN PAXTON’S MOTION TO CONSOLIDATE

         After Texas enacted House Bill 89, codified at Texas Government Code §§ 2270.001 et seq.

and 808.001 et seq., which prohibits governmental entities from entering into contracts with businesses

that boycott Israel, five individuals filed two separate lawsuits alleging that Chapter 2270 violated their

respective First and Fourteenth Amendment rights. These two cases raise nearly identical factual and

legal issues, and, in the interests of judicial economy and efficiency for the parties, should be

consolidated.

         On December 16, 2018, Plaintiff Bahia Amawi filed her lawsuit against Texas Attorney

General Ken Paxton, in his official capacity, and the Pflugerville Independent School District. See

Bahia Amawi v. Pflugerville Indep. School Dist. et al, No. 1:18-CV-1091, Doc. No. 1 ¶ 9 (Dec. 16, 2018)

(W.D. Tex., Austin Division) (“Amawi”) (listing causes of action under the First and Fourteenth

Amendments). Two days later, Plaintiffs John Pluecker, Obinna Dennar, Zachary Abdelhadi, and

George Hale filed a separate lawsuit against Texas Attorney General Ken Paxton, in his official

capacity; the Board of Regents of the University of Houston System, in the name of the University of

Houston; the Trustees of the Klein Independent School District, in the name of the Klein

Independent School District; the Trustees of the Lewisville Independent School District, in the name

of the Lewisville Independent School District; and the Board of Regents of the Texas A&M University

Defendant Ken Paxton’s Motion to Consolidate                                                        Page 1
 
            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 2 of 6



System, in the name of Texas A&M University Commerce, in their official capacities. See John Pluecker

et al. v. Ken Paxton, Texas Attorney General et al., No. 1:18-cv-01100, Doc. No. 1 ¶¶ 8, 18–22 (Dec. 18,

2018) (W.D. Tex., Austin Division) (“Pluecker”) (listing causes of action under the First and Fourteenth

Amendments). Both cases are currently pending before U.S. District Court Judge Pitman.

         In addition, the plaintiffs in both Amawi and Pluecker have moved for a preliminary injunction

to prevent the application and enforcement of the Texas law prohibiting governmental entities from

contracting with businesses who boycott Israel. See See Bahia Amawi v. Pflugerville Indep. School Dist. et al,

No. 1:18-CV-1091, Doc. 8 (Dec. 21, 2018) (W.D. Tex., Austin Division); see See John Pluecker et al. v.

Ken Paxton, Texas Attorney General et al., No. 1:18-cv-01100, Doc. 13-2 (Jan. 4, 2019) (W.D. Tex., Austin

Division). Both motions rely on alleged violations of the plaintiffs’ First and Fourteenth Amendment

rights. Because of the substantial overlap and the nearly identical procedural posture that both cases

are in, General Paxton asks this Court to consolidate the Pluecker case with the Amawi case.

                                                ARGUMENT

         Federal Rule of Civil Procedure 42(a)(2) permits the Court to consolidate actions that involve

a common question of law or fact. “Trial judges are urged to make good use of Rule 42(a),” Dupont v.

S. Pac. Co., 366 F.2d 193, 195 (5th Cir. 1966), “to expedite trial and eliminate unnecessary repetition

and confusion,” Miller v. U.S. Postal Serv., 729 F.2d 1033, 1036 (5th Cir. 1984) (citing In re Air Crash

Disaster, 549 F.2d 1006, 1013 (5th Cir. 1977)).

         “Actions that involve the same parties are apt candidates for consolidation.” Hanson v. District

of Columbia, 257 F.R.D. 19, 21 (D.D.C. 2009) (citing Charles Alan Wright, et al., 9A Fed. Prac. & Proc

Civ. § 2384 (3d ed. 2017)). But “[i]dentity of the parties is not a prerequisite. To the contrary, cases

may be consolidated even where certain defendants are named in only one of the Complaints or

where . . . the plaintiffs are different but are asserting identical questions of law.” Nat’l Ass’n of Mortg.

Brokers v. Bd. of Governors of Fed. Reserve Sys., 770 F. Supp. 2d 283, 286 (D.D.C. 2011); see also Utah v.


Defendant Ken Paxton’s Motion to Consolidate                                                           Page 2
 
            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 3 of 6



U.S. Dep’t of Interior, 45 F. Supp. 2d 1279, 1281 (D. Utah 1999) (ordering consolidation of cases brought

by different plaintiffs against the same defendant because they presented the same issues of law and

fact). “Consolidation does not so completely merge the two cases as to deprive a party of any

substantial rights that he may have had if the actions had proceeded separately, for the two suits retain

their separate identities and each requires the entry of a separate judgment.” Miller, 729 F.2d at 1036.

         The Amawi and Pluecker cases should be consolidated because the legal issues substantially

overlap and consolidation will avoid duplicative litigation. Both cases hinge on the overarching

question of whether Chapter 2270 of the Texas Government Code violates the First or Fourteenth

Amendments. Answering this question will thus turn on whether Chapter 2270 regulates conduct or

speech, see Rumsfeld v. FAIR, 547 U.S. 47 (2006), whether plaintiffs have engaged in any protected

speech under the First Amendment, see International Longshoremen’s Ass’n v. Allied International, Inc. 456

U.S. 212 (1982), and whether the multiple interests that the State has in Chapter 2270 are sufficient to

withstand constitutional scrutiny, e.g., Roberts v. U.S. Jaycees, 468 U.S. 609, 623 (1984). Because the legal

issues are essentially identical, it makes little sense to proceed with separate cases to address them.

         Moreover, the minor differences between some of the named parties does not diminish the

support for consolidation. See Needbasedapps LLC v. Robbins Research Intern., Inc., 926 F. Supp. 2d 907,

913 (W.D. Tex.—San Antonio Division, Feb. 20, 2013) (explaining in the context of the first-to-file

rule that “[t]he rule does not require that the claims or even the parties be identical,” but the “crucial

inquiry’ for the court . . . is whether there is ‘substantial overlap’ between the two actions.”). Because

the issues in Amawi and Pluecker overlap and the differences between the named parties are minor and

immaterial—indeed, General Paxton is named as a defendant in both cases—the Court should

consolidate the cases, making Amawi the lead case. Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599,

606 (5th Cir. 1999) (“The Fifth Circuit adheres to the general rule, that the court in which an action is

first filed is the appropriate court to determine whether subsequently filed cases involving substantially


Defendant Ken Paxton’s Motion to Consolidate                                                          Page 3
 
            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 4 of 6



similar issues should proceed.” (citation, quotation marks and alteration omitted)).

         Plaintiffs in both Amawi and Pluecker recently filed their respective motions for preliminary

injunction. See Amawi, Doc. 8 (Dec. 21, 2018); see Pluecker, Doc. 13-2 (Jan. 4, 2019). General Paxton

originally asked for, and was granted, an extension until January 8, 2019, to respond to the Amawi

plaintiff’s motion for preliminary injunction. See Amawi, Doc. 13 (Dec. 21, 2018). In light of the new

motion filed on Friday afternoon in the Pluecker case, Defendant Paxton intends to request a new

deadline to file a response to both motions collectively, and will file that motion as promptly as

possible.

                                               CONCLUSION

         General Paxton asks this Court to consolidate the Amawi and Pluecker cases to decide the same

legal issues in what is essentially the same case, with slightly different factual circumstances

representing the only notable difference among the five plaintiffs. Because the Amawi case was first-

filed, the interests of justice and judicial economy warrant consolidating Pluecker with this case.

Therefore, General Paxton respectfully requests that the Court consolidate the Pluecker case with this

matter, No. 1:18-CV-1091.




Defendant Ken Paxton’s Motion to Consolidate                                                   Page 4
 
            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 5 of 6



                                               Respectfully submitted.

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               BRANTLEY STARR
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation

                                               AMANDA J. COCHRAN-MCCALL
                                               Chief for General Litigation Division

                                               s/ Michael R. Abrams
                                               MICHAEL R. ABRAMS
                                               Texas Bar No. 24087072
                                               Assistant Attorney General
                                               RANDALL W. MILLER
                                               Texas Bar No. 24092838
                                               Assistant Attorney General
                                               Office of the Attorney General
                                               P.O. Box 12548, Capitol Station
                                               Austin, Texas 78711-2548
                                               Phone: 512-463-2120
                                               Fax: 512-320-0667
                                               Michael.Abrams@oag.texas.gov
                                               Randall.Miller@oag.texas.gov

                                               Counsel for Defendant Ken Paxton




Defendant Ken Paxton’s Motion to Consolidate                                              Page 5
 
            Case 1:18-cv-01091-RP Document 14 Filed 01/07/19 Page 6 of 6



                                  CERTIFICATE OF CONFERENCE

      On January 7, 2019, I conferred with counsel for Plaintiff Amawi, who indicated that Plaintiff
Amawi is opposed to consolidation and an extension of time and intends to file a response.

        I further conferred with counsel for the Pluecker plaintiffs, who indicated they are unopposed
to the relief requested herein.

                                                      /s/ Michael R. Abrams____
                                                      MICHAEL R. ABRAMS


                                       CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing document was served upon Plaintiff
 Amawi’s counsel of record through the Court’s electronic filing system on January 7, 2019. I certify
 that I served counsel of record in the Pluecker case via electronic email as follows:

          Edgar Saldivar
          esaldivar@aclutx.org
          Thomas Buser-Clancy
          tbuser-clancy@aclutx.org
          Andre Segura
          asegura@aclutx.org
          Adriana Piñon
          apinon@aclutx.org

          ACLU Foundation of Texas, Inc.
          P.O. Box 8306
          Houston, TX 77288

                                                      /s/ Michael R. Abrams
                                                      MICHAEL R. ABRAMS




Defendant Ken Paxton’s Motion to Consolidate                                                   Page 6
 
